 Case: 3:20-mc-00005-WHR-SLO Doc #: 9 Filed: 03/10/21 Page: 1 of 2 PAGEID #: 72




                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                         WESTERN DIVISION AT DAYTON

 THE MOST WORSHIPFUL                       :   Case No. 3:20-mc-005
 NATIONAL GRAND LODGE, FREE                :
 AND ACCEPTED ANCIENT                      :   District Judge Walter H. Rice
 YORKRITE MASONS, PRINCE HALL              :   Magistrate Judge Sharon L. Ovington
 ORIGIN NATIONAL COMPACT,                  :
 U.S.A.,                                   :
                                           :
        Plaintiff/Judgment Debtor,         :
                                           :
 vs.

 UNITED GRAND LODGE GA AF &
 AYM, INC., et al.,

        Defendants/Judgment Creditors.


                                       ORDER

       This matter is before the Court on six Motion[s] for an Order of Garnishment of

Property Other than Personal Earnings filed by the Judgment Creditors. (Doc. Nos. 3-8).

The attachments to those motions, together with other documents in the record, establish

good cause for the relief requested.

                       IT THEREFORE IS ORDERED THAT:

       1.     The Judgment Creditors’ Motion[s] for an Order of Garnishment of

              Property Other than Personal Earnings (Doc. Nos. 3-8) are GRANTED; and

       2.     The Clerk of Court is DIRECTED to issue and serve six Orders of

              Garnishment and Notices of Garnishment in the form to be submitted by

              Judgment Creditors.
Case: 3:20-mc-00005-WHR-SLO Doc #: 9 Filed: 03/10/21 Page: 2 of 2 PAGEID #: 73




            Counsel for Judgment Creditors is advised to contact the office of the

      undersigned at (937) 512-1570 in order to obtain a proposed hearing date to be

      included in such documents.

March 9, 2021                                s/Sharon L. Ovington
                                             Sharon L. Ovington
                                             United States Magistrate Judge
